Citation Nr: 1002398	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1965 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a  
February 2008 rating decision of the Reno, Nevada Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2009, a video-conference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the Veteran's claims file.  


FINDING OF FACT

The evidence reasonably establishes that the Veteran's 
tinnitus is secondary his to service-connected hearing loss. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on this matter; any notice defect or duty to assist 
failure is harmless.  


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's DD 214 reflects that his military occupation 
specialty in service was Fireman and that he served aboard 
the USS Strong. 

The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnosis relating to tinnitus.

On September 2007 VA examination, the Veteran denied any 
other ear related symptoms besides hearing loss.  The 
examiner noted that there was no mention of tinnitus in the 
claims file. 

In a May 2007 statement, the Veteran related that he was a 
boiler technician and served in boiler rooms where he was 
exposed to loud noise from blowers and engines.

An August 2008 VA outpatient treatment record shows the 
Veteran's  chief complaint was that he had had ringing in his 
ears for years that had gotten worse each year.  The primary 
diagnosis was tinnitus. 

On April 2009 VA examination, the Veteran had a chief 
complaint of tinnitus; he could not recall the onset of 
tinnitus but estimated it began 15 years prior without any 
event or circumstance related to time of onset.  The 
Veteran's tinnitus was intermittent, occurring 2-3 times per 
week, lasting several minutes, and sounding like a loud 
ringing.  The diagnosis was bilateral intermittent tinnitus.  
The examiner opined that the Veteran's tinnitus was most 
likely secondary to post-military hearing loss.  The examiner 
summarized that in all likelihood, multiple etiologies were 
responsible for the Veteran's tinnitus (including sociocusis, 
civilian/military hazardous noise exposures, medical 
conditions, tobacco use, presbycusis, and idiopathic 
factors). 

The Veteran testified that during a previous VA examination, 
he indicated that he did not have tinnitus because he did not 
know tinnitus referred to a ringing in his ears.

The Veteran alleges he has tinnitus as a result of his 
exposure to noise trauma during service.  It is not in 
dispute that he now has tinnitus and that by virtue of his 
service he was likely exposed to some noise trauma (duty in 
the boiler room) in service.  However, as tinnitus was not 
noted in service, service connection for such disability on 
the basis that it became manifest in service and persisted is 
not warranted.  

Service connection may still be established as secondary to a 
service connected disability.  The April 2009 VA examiner 
opined that the Veteran's tinnitus was most likely secondary 
to post-military hearing loss. However, the Veteran did not 
report a history of post-service noise exposure and no 
differentiation has been made between his service-connected 
hearing loss and any post-service hearing loss.  
Additionally, among the examiner's listed etiologies for 
tinnitus she included military hazardous noise exposure.  As 
the examiner's opinion was that the Veteran's tinnitus was 
secondary to hearing loss and the Veteran is service-
connected for hearing loss, her opinion constitutes competent 
evidence that the current tinnitus is proximately due to the 
Veteran's service-connected hearing loss.  See 38 C.F.R. 
§ 3.310(a).  As such, the evidence reasonably establishes 
that the criteria for secondary service connection are met.  

In light of the foregoing, the evidence is in equipoise.  
Resolving all reasonable doubt in favor of the Veteran the 
claim must be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  







ORDER

Service connection for tinnitus is granted.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


